El Juez Asociado Señor Hernández Denton
emitió la opi-nión del Tribunal.
Mediante apelación el Procurador General de Puerto Rico cuestiona la decisión del Tribunal Superior que declara inconstitucional el requisito de ciudadanía que deben reunir los candidatos a certificados de maestro dispuesto por el Art. 5 de la Ley Núm. 94 de 21 de junio de 1955 (18 L.P.R.A. sec. 264(1)). El Estado también invoca su inmunidad por los actos u omisiones de sus funcionarios y apela la imposición de daños a los demandados en su carácter personal porque es-tán protegidos por la doctrina de inmunidad cualificada. Pro-cede la modificación de la sentencia apelada únicamente en cuanto a la determinación de daños.
HH
La demandante Minerva De Paz Lisk es ciudadana de la República Dominicana y residente legal en el Estado Libre Asociado de Puerto Rico desde 1978, en virtud de visado per-manente expedido por el Servicio de Inmigración y Naturali-zación de Estados Unidos de América. En 1981 completó en Puerto Rico sus estudios universitarios y obtuvo el grado de bachiller en artes con concentración en español y educación secundaria.
El mismo año de su graduación la demandante acudió al Departamento de Instrucción Pública (D.I.P.) para solicitar un certificado de maestra, a tenor con la Ley Núm. 94 de 21 de junio de 1955, según enmendada, 18 L.P.R.A. sec. 260 et seq. (en adelante Ley Núm. 94), estatuto que en aquel mo-mento regulaba la certificación de maestros, tanto en el sis-tema de instrucción pública como en las escuelas privadas acreditadas por dicho Departamento.
*476La solicitud no prosperó. De Paz Lisk incumplía con el primero de los requisitos exigidos a todo candidato, es decir, ser ciudadano de Estados Unidos de América. Decidió prose-guir estudios conducentes al grado de maestría en arte en la Escuela Graduada de la Facultad de Humanidades de la Uni-versidad de Puerto Rico. A la fecha de la presentación del recurso, había aprobado todos los cursos requeridos; le fal-taba un examen y la tesis.
En agosto de 1985 De Paz Lisk solicitó nuevamente el certificado, pero el documento no fue expedido por no pre-sentar evidencia de la ciudadanía americana. En esta ocasión la Directora de la División de Certificaciones Docentes en-tregó a la demandante una carta acreditativa de que ésta reunía los requisitos de preparación académica para la ob-tención de un certificado provisional como maestra de es-cuela elemental y secundaria en español.
Ante esta situación la apelada entabló una demanda de daños y perjuicios, injunction y sentencia declaratoria contra la Secretaria del Departamento de Instrucción Pública y otros funcionarios en su carácter personal y representativo. Alegó que el requisito de ciudadanía dispuesto por la Ley Núm. 94, supra, como condición indispensable para la obten-ción del certificado en cuestión, constituía un discrimen por razón de extranjería en violación de las cláusulas del debido proceso de ley y de la igual protección de las leyes de la Constitución federal, y del Art. II, Secs. 1 y 7 de la Constitución del Estado Libre Asociado, L.P.R.A., Tomo 1. Invocó asimismo la Sec. 16 del mismo Art. II de la Constitución del Estado Libre Asociado, L.P.R.A., Tomo 1, dispositiva del de-recho que tiene todo trabajador a escoger libremente su ocu-pación, y alegó que la conducta impugnada resultaba en una violación a la Ley Federal de Derechos Civiles, 42 U.S.C. sec. 1983, y a la Ley de Derechos Civiles de Puerto Rico. 32 L.P.R.A. sec. 3524. Por último, adujo que el Estado Libre Asociado no podía reclamar válidamente la ciudadanía como *477condición al magisterio por ser éste un poder reservado al Gobierno federal en las áreas de inmigración y naturalización. Art. I, Sec. 8, Cl. 4 y Art. VI, Cl. 2, Const. EE.UU., L.P.R.A., Tomo 1.
El 24 de julio de 1986 el Tribunal Superior, Sala de San Juan, declaró inconstitucional el inciso primero del Art. 5 de la Ley Núm. 94, supra, y ordenó a los demandados que otor-garan a De Paz Lisk en el plazo de quince (15) días el certifi-cado de maestra de conformidad con la ley y con los regla-mentos aplicables, además de la suma de $10,000 por con-cepto de daños personales.
Luego de varios incidentes postsentencia, el 28 de octu-bre de 1986 el D.I.P. expidió a la demandante un certificado provisional de maestra, al tiempo que sometió escrito de ape-lación ante este Foro. Oportunamente acogimos el recurso y, luego de agotado el trámite reglamentario, estamos en posi-ción de resolver.
I — I i — I
No cabe duda de que el Congreso federal cuenta con plenos poderes para aprobar leyes relativas a la inmigración hacia Estados Unidos. En tal capacidad el Congreso decide quién puede entrar y permanecer en territorio norteameri-cano, así como el status legal de las personas admitidas. Las fuentes de dicho poder emanan de varias disposiciones de la Constitución de Estados Unidos, entre otras, del Art. I, Sec. 8, Cl. 3 (poder sobre el comercio); Art. I, Sec. 8, Cl. 4 (poder de naturalización); Art. I, Sec. 8, Cl. 11 (poder para declarar la guerra); Art. I, Sec. 9, Cl. 1 (poder sobre la inmigración y la importación). Véase Legomsky, Immigration Law and the Principle of Plenary Congressional Power, 1984 Sup. Ct. Rev. 255, 261-269.
 Históricamente, sin embargo, tanto los estados como Puerto Rico han legislado en el área del empleo público y *478distinguido entre ciudadanos y extranjeros. Bajo la situación de hechos allí presente, en Truax v. Raich, 239 U.S. 33, 42 (1915), y en Takahashi v. Fish Comm’n, 334 U.S. 410, 419 (1948), el Tribunal Supremo utilizó el análisis de campo ocu-pado para invalidar legislación estatal que brindaba trato preferente a los ciudadanos en el mercado de empleo. El Tribunal razonó que ello equivalía de facto a una denegación de la residencia, situación reñida con la política inmigratoria sólo encomendada al Congreso federal.
No obstante estas expresiones, notablemente matizadas por jurisprudencia posterior, el Tribunal Supremo federal aún no ha elaborado una doctrina coherente al respecto. En ocasiones ha utilizado el argumento de campo ocupado como alternativa al análisis de igual protección de las leyes. Véanse: Nyquist v. Mauclet, 432 U.S. 1, 12 (1977); Examining Bd. v. Flores de Otero, 426 U.S. 572, 602 (1976). En Graham v. Richardson, 403 U.S. 365, 376, 380 (1971), el Tribunal utilizó ámbas doctrinas para invalidar la legislación allí en con-troversia. En otras ocasiones ha declinado expresamente abordar el planteamiento. Sugarman v. Dougall, 413 U.S. 634, 646 (1973).
En su última trayectoria dicho Foro ha permitido liber-tad de acción a los estados para reglamentar el ingreso de extranjeros a ciertas posiciones públicas. Cabell v. Chavez-Salido, 454 U.S. 432 (1982); Ambach v. Norwich, 441 U.S. 68 (1979); Nota, The Equal Treatment of Aliens: Preemption or Equal Protection?, 31 Stan. L. Rev. 1069, 1081 (1979); Caso Reciente, State Alienage Classifications: Time for Federal Preemption?, 28 (Núm. 2) Loy. L. Rev. 632 (1982); Nota, State Burdens on Resident Aliens: A New Preemption Analysis, 89 Yale L.J. 940 (1980). También ha rechazado sin rodeos el argumento de que toda legislación estatal que de alguna forma incida sobre la política inmigratoria está desplazada por la cláusula de supremacía federal, Art. VI, Cl. 2 de la Constitución de Estados Unidos, supra. De Canas *479v. Bica, 424 U.S. 351, 355-356 (1976).(1) Con este trasfondo doctrinal la apelada no puede afirmar que la legislación en controversia pretende regular la inmigración o la condición legal de los extranjeros en Puerto Rico. Ciertamente no la prohíbe; tampoco la selecciona o limita. No le asiste la razón a la apelada en este planteamiento.
HH HH
La Constitución de Estados Unidos, en su Enmienda De-cimocuarta, Sección Primera, establece en lo pertinente que “ningún estado privará a persona alguna de su vida, de su libertad o de su propiedad, sin el debido proce[so] de ley, ni se negará a nadie, dentro de su jurisdicción, la igual protec-ción de las leyes”. Const. EE. UU., L.P.R.A., Tomo 1, ed. 1982, pág. 196.
Hace ciento dos (102) años el Tribunal Supremo federal resolvió que los extranjeros son “personas” para propósitos de esta enmienda y, por lo tanto, acreedores a la igual protección de las leyes. Yick Wo v. Hopkins, 118 U.S. 356 (1886).
Partiendo de esta noción básica, la jurisprudencia de dicho Foro ha seguido a través de los años un curso fluc-tuante.(2) En Graham v. Richardson, supra, el Tribunal re-solvió que la cláusula de igual protección de las leyes prohíbe a los estados negar a un extranjero los beneficios públicos de índole económica por razón de no ser ciudadano o residente del país. La otra categoría sobre la que no existe polémica tiene que ver con el acceso de los extranjeros a la práctica de una profesión o actividad económica privada. En estas situa-*480dones, toda clasificación se entiende igualmente sospechosa y solamente supera el análisis de estricto escrutinio constitu-cional si promueve un interés gubernamental apremiante o de primer orden. Examining Bd. v. Flores de Otero, supra (Puerto Rico no puede negar a un extranjero una licencia para la práctica privada de la ingeniería); In re Griffiths, 413 U.S. 717 (1973) (tampoco puede condicionarse sobre este fundamento la admisión a la abogacía); Bernal v. Fainter, 467 U.S. 216 (1984) (ídem en relación con la práctica de la notaría).
No obstante, en 1973 el Tribunal Supremo creó una limitada excepción al análisis de estricta revisión judicial formulado en Graham v. Richardson, supra. Específicamente se sostuvo que en determinadas circunstancias rigurosamente definidas los estados pueden impedir que los ex-tranjeros ocupen posiciones en el Gobierno. Sugarman v. Dougall, supra. Si bien se reafirmó la norma de acucioso examen constitucional en el caso de legislación que impide la participación de los extranjeros en la distribución de beneficios económicos, el Tribunal reconoció que los estados tienen un interés legítimo en preservar para los ciudadanos ciertas posiciones públicas relacionadas íntimamente con el proceso de autogobierno o que conllevan el ejercicio de poderes importantes en la comunidad. Clasificaciones que distinguen entre ciudadanos y extranjeros en esta área de funciones públicas que el Tribunal denominó “políticas” en el significado amplio del término (political functions), resisten el análisis constitucional siempre que guarden un nexo racional con el interés que el estado tiene en perpetuar los valores comunitarios. Véanse, en general: 2 Treatise on Constitutional Law: Substance and Procedure Sec. 18.12 (1986); L.H. Tribe, American Constitutional Law, 2da ed., Nueva York, Ed. Foundation Press, 1988, Sec. 16-23.
*481A partir de Sugarman v. Dougall, supra, el concepto de función política ha sido utilizado con éxito para excluir a los extranjeros de los jurados estatales, Perkins v. Smith, 370 F. Supp. 134 (D. Md. 1974), confirmado en 426 U.S. 913 (1976); de la policía estatal, Foley v. Connelie, 435 U.S. 291 (1978); del magisterio público, Ambach v. Norwich, supra, y de cargos de oficial probatorio, Cabell v. Chavez-Salido, supra.
En Estados Unidos algunos autores han criticado este desdoblamiento en el enfoque de la cláusula. Se ha dicho que el estado o condición de extranjería constituye un concepto unívoco que requiere un tratamiento constitucional uni-forme. Nota, A Dual Standard for State Discrimination Against Aliens, 92 Harv. L. Rev. 1516 (1979); Nota, Alien Teachers: Suspect Class or Subversive Influence?, 31 Mercer L. Rev. 815 (1980); M.R. Walter, The Alien’s Right to Work and the Political Community’s Right to Govern, 25 Wayne L. Rev. 1181 (1979); Nota, Aliens’ Right to Teach: Political Socialization and the Public Schools, 85 Yale L.J. 90 (1975). Otros autores han recomendado la fórmula de es-crutinio intermedio para las situaciones previstas en Sugarman v. Dougall, supra, y progenie, por entender que así se atienden mejor los intereses en juego. Comentario, Alienage and Public Employment: the Need for an Intermediate Standard in Equal Protection, 32 Hastings L.J. 163 (1980). El Tribunal Supremo, sin embargo, ha perseverado en su orientación, si bien profundamente dividido.
La parte apelada admite que el caso de Ambach v. Norwick, supra, es particularmente relevante al de autos. En Ambach, supra, el Tribunal Supremo extendió la excepción aludida a los maestros de escuela pública. Dicho Foro resol-vió que el estado de Nueva York podía exigir válidamente la ciudadanía norteamericana como requisito para la obtención de un certificado de maestro. El escrutinio utilizado fue el de nexo racional. La decisión subraya fundamentalmente la im-portancia del maestro dentro del sistema educativo nortea-*482mericano. Son ellos quienes preparan y condicionan a los jo-venes para ejercer en el futuro las prerrogativas del sistema democrático de gobierno. También inculcan los valores éticos fundamentales de nuestra sociedad.
Existe, no obstante, una diferencia estimable entre Ambach v. Norwich, supra, y el caso de autos. El estatuto del estado de Nueva York, contrario al nuestro, facultaba al Comisionado de Educación a crear excepciones a la prohibición general y así expedir certificados temporeros. De su faz la legislación sólo aplicaba a los extranjeros elegibles para ob-tener la ciudadanía pero que la habían rechazado. Dicha circunstancia va a la esencia misma de la razón de decidir allí utilizada. Véanse: Nota, A Dual Standard for State Discrimination Against Aliens, supra, pág. 1536; Nota, Alien Teachers: Suspect Class or Subversive Influence?, supra, pág. 820.
De la exposición anterior se desprende que las cuestiones jurídicas presentes en el caso de epígrafe constituyen actual-mente un punto de intenso conflicto en la doctrina y jurispru-dencia norteamericana. Resta examinar el planteamiento bajo nuestros propios parámetros constitucionales y las actuales relaciones entre Estados Unidos y Puerto Rico. Pueblo v. Dolce, 105 D.P.R. 422, 428-430 (1976).
> l — l
La Ley Núm. 94, supra, regula de forma abarcadora la certificación de los maestros en el sistema de instrucción pública y, hasta hace poco tiempo, de los maestros de las escuelas privadas acreditadas. La ley define en el Art. 1 el término “certificado de maestro” como el “[d]ocumento expedido por el Secretario de Instrucción Pública, que faculta al tenedor a realizar la labor docente o técnica especificada en el mismo”. Art. 1 (18 L.P.R.A. sec. 260(1)). El Art. 7 de la misma ley, por otra parte, expresa que dicho Secretario está impedido de extender o aprobar nombramiento alguno en fa*483vor de una persona que previamente no posea un certificado de maestro en vigor. 18 L.P.R.A. see. 266.
El esquema dispone los requisitos generales de los candi-datos, Art. 5 (18 L.P.R.A. see. 264); las normas adicionales de preparación académica y profesional, Art. 6 (18 L.P.R.A. see. 265); la expedición de certificados vitalicios, Art. 9 (18 L.P.R.A. sec. 268); los certificados provisionales de aquellas personas que no reúnen los requisitos de experiencia o de preparación académica, Art. 11 (18 L.P.R.A. sec. 270); la expedición de certificados a base de criterios de reciprocidad, Art. 14 (18 L.P.R.A. see. 273); la cancelación y sus causas, Art. 1 de la Ley Núm. 115 de 30 de junio de 1965 (18 L.P.R.A. see. 274), etc.
Al momento de presentarse la demanda de epígrafe, el Art. 5 de la Ley Núm. 94, supra, exigía el requisito de ciuda-danía sin hacer distinción entre escuelas públicas o privadas. El 18 de julio de 1986, sin embargo, la Legislatura enmendó la ley a los efectos de eliminar el requisito de ciudadanía americana para los maestros de escuelas privadas. De la ex-posición de motivos de la propia Ley Núm. 152, de fecha antes citada, surge que el legislador entendía necesaria esta medida “por dos razones; primero, porque permitir que los extranjeros enseñen en las escuelas privadas es una política pública acertada, y segundo, porque impedir que los extran-jeros enseñen en las escuelas privadas sería inconstitucio-nal”. Informe de la Comisión de Instrucción y Cultura de la Cámara de Representantes previo estudio y consideración del P. de la C. 897, págs. 1-2. Luego de esta enmienda es evidente que la apelada sólo puede cuestionar la validez constitucional del Art. 5(1), de la Ley Núm. 94, supra, en la .medida que le requiere ser ciudadana norteamericana para poder trabajar en las escuelas públicas del país. Limitada así la controversia, debemos determinar si la ciudadanía nor-teamericana puede ser el fundamento de una clasificación permisible por el Gobierno de Puerto Rico.
*484El Art. II, Sec. 1 de la Constitución del Estado Libre Asociado, supra, ed. 1982, pág. 257, dispone:
La dignidad del ser humano es inviolable. Todos los hombres son iguales ante la Ley. No podrá establecerse discrimen alguno por motivo de raza, color, sexo, nacimiento, origen o condición social, ni ideas políticas o religiosas. Tanto las leyes como el sistema de instrucción pública encarnarán estos prin-cipios de esencial igualdad humana.
Por su parte, el Art. II, Sec. 7 de la Constitución del Estado Libre Asociado, supra, ed. 1982, pág. 275, afirma:
Se reconoce como derecho fundamental del ser humano el derecho a la vida, a la libertad y al disfrute de la propiedad. No existirá la pena de muerte. Ninguna persona será privada de su libertad o propiedad sin debido proceso de ley, ni se negará a persona alguna en Puerto Rico la igual protección de las leyes. No se aprobarán leyes que menoscaben las obli-gaciones contractuales. Las leyes determinarán un mínimo de propiedad y pertenencias no sujetas a embargo. (Énfasis su-plido,)
La dignidad y la igualdad ante la ley como principio axiológico es indiscutible. Pertenece a la categoría de derechos universales y fundamentales del hombre. La Nueva Constitución de Puerto Rico, Río Piedras, Escuela de Administración Pública, Ed. U.P.R., 1954, págs. 24 y 218.
A pesar de ello, la Asamblea Constituyente no concibió el discrimen por razón de extranjería como uno de los expresamente prohibidos por el Art. II, Sec. 7 de nuestra Constitución, supra. Se ha especulado en torno al término “nacimiento”. Sin embargo, a poco examinamos el legajo de la Asamblea Constituyente vemos que la intención fue otra. “Se propon[ía] eliminar el estigma jurídico en contra de los hijos habidos fuera del matrimonio.” Véase Informe de la Comisión de Carta de Convención Constituyente de Puerto Rico, 4 Diario de Sesiones de la Convención Constituyente *4852560, 2562 (1951). La intención era exclusivamente estable-cer “la igualdad de los hijos en la vida civil”. 2 Diario de Sesiones de la Convención Constituyente 1374 (1952).
Aún más, existía la preocupación entre algunos miembros de la Asamblea Constituyente de que fuera a interpretarse el vocablo “nacimiento” de forma dilatada al punto de incluir a “las personas nacidas fuera de Puerto Rico”. Diario de Sesiones, supra, Vol. 2, pág. 1375. Véase, también, Diario de Sesiones, supra, Vol. 4, pág. 2562.
La situación provocó que el delegado señor González Blanes sugiriera incluso la eliminación por completo del tér-mino. Diario de Sesiones, supra, Vol. 2, pág. 1384. Si la en-mienda no prosperó fue porque la Asamblea Constituyente entendió que el alcance de la palabra “nacimiento” había quedado suficientemente aclarada en el Informe de la Comi-sión de Carta de Convención Constituyente de Puerto Rico, íd., pág. 1380.
Lo dicho no dispone de la controversia. En León Rosario v. Torres, 109 D.P.R. 804, 813 (1980), señalamos que las clasificaciones fundamentadas en “nacionalidad” eran inherentemente sospechosas y, por lo tanto, estaban sujetas a un riguroso análisis constitucional.(3) La expresión surgió originalmente en Wackenhut Corp. v. Rodríguez Aponte, 100 D.P.R. 518, 531 (1972), donde añadimos el vocablo “nacionalidad” al catálogo del Art. II, Sec. 1 de la Constitución del Estado Libre Asociado, supra, en evidente reconocimiento de que dicha disposición no es numerus clausus. Zachry International v. Tribunal Superior, 104 D.P.R. 267, 277 (1975), sigue esta trayectoria.
*486Nuestros pronunciamientos en Wackenhut Corp. v. Rodríguez Aponte, supra, en Zachry International v. Tribunal Superior, supra, y en León Rosario v. Torres, supra, no constituyen un dictum sin consecuencia. Si bien no responden al criterio sustentado expresamente en la Convención Constituyente, reconocen desarrollos habidos en la jurisprudencia federal. Después de todo, “[i]nterpretamos una Constitución, no los Rollos del Mar Muerto”. P.R. Tel. Co. v. Martínez, 114 D.P.R. 328, 350 (1983). En Wackenhut, supra, caso resuelto en 1972, citamos a Graham v. Richardson, supra, como precedente. Al así hacerlo, interpretamos nuestra Carta de Derechos de forma compatible con lo resuelto un año antes en Graham, supra. Las expresiones vertidas por el Tribunal Supremo federal en esta área son obligatorias para este Tribunal toda vez que los derechos protegidos por las cláusulas del debido proceso de ley y de la igual protección de las leyes de la Constitución de Estados Unidos son aplicables a Puerto Rico. Posadas de Puerto Rico Assoc. v. Tourism Co., 478 U.S. 328 (1986); Examining Bd. v. Flores de Otero, supra, págs. 599-601; Calero-Toledo v. Pearson Yacht Leasing Co., 416 U.S. 663, 668 (1974). Véase, también, J.J. Álvarez González, La protección de los derechos humanos en Puerto Rico, 57 Rev. Jur. U.P.R. 133, 143 et seq. (1988).
El análisis bajo el Art. II, Sec. 7 de la Constitución del Estado Libre Asociado, supra, nos conduce a parecidos resultados. En su cobertura, el término “persona” no tiene menor contenido que el homólogo bajo la Constitución federal. Aclarado este extremo, no es necesario repetir recuentos. En innumerables ocasiones hemos expresado que cuando una clasificación legislativa afecta derechos fundamentales o es sospechosa la misma está sujeta a un estricto escrutinio judicial. Zachry International v. Tribunal Superior, supra, pág. 277; León Rosario v. Torres, supra, pág. 813. En estas situaciones el Estado debe demostrar la *487existencia de un interés público apremiante que justifique dicha clasificación y, además, que ésta promueve o adelanta la consecución de ese interés. Se “considera[n] inherente-mente sospechosas, todas las clasificaciones tangentes con la dignidad del ser humano y con el principio de la igualdad ante la ley”. León Rosario v. Torres, supra, pág. 813.
Por supuesto, la Constitución no impide que las leyes dispongan situaciones distintas cuando el discrimen no es arbitrario ni responde a un propósito de hostilidad contra determinado grupo. Además, es indiscutible la facultad que tiene el Estado para reglamentar razonablemente ciertas profesiones por motivo de utilidad general. Ello incluye la comprobación de conocimientos indispensables y la necesaria solvencia moral del candidato. Santiago v. Trib. Exam, de Médicos, 118 D.P.R. 1 (1986); Pérez v. Junta Dental, 116 D.P.R. 218 (1985).
La ciudadanía condiciona y define importantes derechos y obligaciones en nuestra sociedad. Basta decir que sirve de fundamento al ejercicio de los derechos políticos. Es concebible que el Estado tenga la facultad de fijar restricciones racionales a la capacidad laboral de los extranjeros en ciertas posiciones gubernamentales que por su naturaleza inciden sobre la misma esencia e integridad de nuestro sistema de gobierno. La delimitación será difícil en los casos fronterizos. Por lo general, las restricciones en este campo sólo se justifican en aquellas funciones —además de las electivas— que participen directamente en la formulación y revisión de la política pública del país o que por su naturaleza conlleven poder discrecional significativo en el proceso gubernamental. Aun en estos casos el Estado no puede establecer criterios totalmente arbitrarios. Treatise on Constitutional Law, supra, pág. 491; Cabell v. Chavez-Salido, supra, págs. 439-441.
*488A la luz de estos criterios, y aun aceptando que no se afecta de forma impermisible el derecho al empleo de la apelada,(4) el Estado no ha podido sustraer la presente controversia de la norma general: las clasificaciones por razón de ciudadanía son inherentemente sospechosas. Como advertimos, la disposición en controversia en Ambach v. Norwich, supra, difiere en aspectos básicos de la aquí presente.
No cabe duda de que la función magisterial ocupa un lu-gar importante en nuestra escala de valores sociales. Ello no causa polémica. Lo que sí está planteado en el presente caso es si el criterio de ciudadanía de Estados Unidos es condi-ción indispensable a la idoneidad profesional de la apelada o constituye un atributo irreemplazable, en cuya ausencia De Paz Lisk no puede ser portavoz adecuado de los valores co-munitarios de la sociedad puertorriqueña. Tampoco hay unas circunstancias especiales en el país que requieran que en nuestras escuelas públicas sea razonable exigir esta condi-ción.
La clasificación que configura la norma cuestionada, aun-que no revela a primera vista rasgos “congénitos” o “inmuta-bles” —raza, color, sexo, nacimiento— sí participa de un in-grediente importante en toda clasificación sospechosa. “[T]iende a relegar a un estado legal de inferioridad a una clase con abstracción de las potencialidades y características individuales de sus miembros.” Zachry International v. Tribunal Superior, supra, pág. 282. Véanse: E. Hull, Without Justice for All: The Constitutional Rights of Aliens, Connecticut, Greenwood Press, 1985, pág. 85 et seq.; Comentario, Alienage and Public Employment: The Need for an Intermediate Standard in Equal Protection,-supra, pág. 197; Mathews v. Lucas, 427 U.S. 495, 505 (1976); Frontiero v. Richardson, 411 U.S. 677, 686 (1973); Reed v. Reed, 404 U.S. *48971 (1971); Goesaert v. Cleary, 335 U.S. 464 (1948). Tal enfo-que “repugna al sistema jurídico puertorriqueño”. Diario de Sesiones, supra, Vol. 4, pág. 2561. Dehecho, en 1959 el Comité del Gobernador para el Estudio de los Derechos Civiles examinó este requisito de empleo para los maestros y reco-mendó su eliminación porque era contrario a los derechos fundamentales reconocidos en nuestra Carta de Derechos. Art. II, Const. E.L.A, supra. En lo pertinente, dicho in-forme establece:
No nos parece justificado el requisito de ciudadanía para obtener certificado de maestro porque es irrelevante para la determinación de idoneidad profesional, elimina a muchos candidatos valiosos que podrían enriquecer nuestra educación y resulta injusto desde el punto de vista de los derechos fun-damentales. En este sentido es interesante notar que el Artículo 2 de la Declaración Universal de Derechos Humanos de las Naciones Unidas, que inspiró la Sección 1 de nuestra Carta de Derechos, incluye entre los discrímenes prohibidos los resultantes del “origen nacional”. El requisito de ciudadanía podrá justificarse en otras conexiones pero no hace falta para tener carta de maestro. Cada candidato puede juzgarse individualmente en lo referente a su capacidad para el magis-terio en Puerto Rico. La ciudadanía no se requiere para perte-necer a la facultad de la Universidad de Puerto Rico. Informe del Comité del Gobernador para el Estudio de los Derechos Civiles, agosto de 1959, 1959-C.D.C.-001, 1 Der. Civ. 25, 41 (1973).
Por otro lado, existen otros medios menos gravosos que el Estado puede utilizar para asegurarse de que los maestros de escuelas primarias puedan educar a nuestros hijos y transmitir de forma apropiada nuestros valores.
El D.I.P. cuenta con suficientes mecanismos de supervi-sión y comprobación para asegurarse de que un candidato está en condiciones de comunicar los valores políticos, so-ciales y morales de esta sociedad —dentro de un ambiente no reñido con los principios de libertad de pensamiento y expre-*490sión— sin tener que recurrir a una norma de preterición au-tomática. De Paz Lisk tuvo que cursar estudios en una “insti-tución colegial o universitaria debidamente acreditada” por el Estado como parte de los requisitos generales exigidos a todo candidato. 18 L.P.R.A. see. 264(5). Si el Secretario del Departamento de Instrucción Pública considera que ello no es suficiente, está facultado para establecer, por reglamento, normas de preparación académica y profesionales adicio-nales para los candidatos no ciudadanos en aquellas áreas que ofrezcan una mejor visión de nuestra historia, costum-bres y valores. Nuevamente, ante los intereses en conflicto, la prohibición resulta innecesariamente abarcadora y arbi-traria. Como resultado, los extranjeros son juzgados a base de su estado legal en el país y no en virtud de sus caracterís-ticas personales. El requisito del inciso primero del Art. 5 de la Ley Núm. 94, supra, opera, a lo sumo, como incentivo para que más extranjeros se hagan ciudadanos de Estados Unidos, pero no representa un criterio de lealtad o idoneidad profesional en el magisterio puertorriqueño.
Aquellas personas que no son ciudadanas están absoluta-mente impedidas de ejercer su profesión —enseñar— en el sistema público de enseñanza. Ello incluye la escuela elemental —grados del primero al sexto— y la escuela secunda-ria, que comprende la escuela intermedia y superior. Tam-poco hay especificación en cuanto a la labor docente, ya sea en la historia, las matemáticas o la educación física. Existe una presunción insuperable de que los extranjeros no natu-ralizados no pueden contribuir a los esfuerzos educativos de una sociedad. La ley no dispone excepciones ni toma en con-sideración si la persona tiene residencia legal en Puerto Rico y en Estados Unidos, el tiempo que ha vivido aquí o. su pre-paración académica. No estamos ante una persona extran-jera que aspira a una posición directiva o de formulación de la política pública dentro del sistema de instrucción pública. En este caso se trata de una maestra de escuela elemental y *491secundaria que es residente legal de Estados Unidos y Puerto Rico, y que desea enseñar español a nuestros jó-venes. ¿Es imprescindible ser ciudadano norteamericano para instruir en la poesía de Luis Lloréns Torres, en la no-vela de Luis Rafael Sánchez?
Por último, la Ley Núm. 152, supra, que enmienda la Ley Núm. 94, supra, para permitir a los extranjeros que trabajen en las escuelas privadas, lejos de corregir la situación agrava la inequidad del diseño. Si el estado acepta que “las escuelas privadas realizan una función vital en nuestra sociedad” —Informe de la Comisión de Instrucción y Cultura, supra, pág. 2— y los maestros desempeñan en Puerto Rico alegada-mente funciones que van a la médula de nuestro sistema de gobierno, ¿cómo justificar entonces un trato distinto? Más allá de lo meramente accidental, ¿no son los jóvenes de nues-tras escuelas privadas acreedores a una educación igual-mente comprometida con nuestros más preciados valores?
En conclusión, nuestro estatuto’es categórico al negarle un certificado de maestro a todo extranjero sin hacer excepciones. Los excluye del magisterio sin tomar en consideración, entre otros factores, la materia a enseñarse, el nivel de enseñanza, la naturaleza de la relación del extranjero con este país, las demostraciones de fidelidad a nuestros valores, la intención de hacerse ciudadanos(5) o si tiene permiso de residencia expedido por el Servicio de Inmigración y Naturalización. Hay métodos menos drásticos para conseguir los fines perseguidos por el Estado. La posibilidad de que unos extranjeros sean inadecuados para ser maestros no justifica que la prohibición cubra absolutamente a todos los ex-*492tranjeros, incluso a los que tienen tarjeta de residente de Estados Unidos.
En vista del carácter ilimitado de la prohibición de la ley en controversia, la única forma de extender los beneficios del estatuto a los extranjeros con residencia es mediante elimi-nación del requisito de ciudadanía americana, es decir, la su-presión del inciso primero del Art. 5 de la Ley Núm. 94, supra. Dicha disposición atenta contra los principios de igual-dad ante la ley de las Secs. 1 y 7 del Art. II de nuestra Constitución, supra.

V

El Estado plantea que erró el tribunal de instancia al concederle a la demandante $10,000 por concepto de daños personales. Invoca su inmunidad por los actos u omisiones de sus funcionarios o empleados “en el cumplimiento de una ley o reglamento, aun cuando éstos resultaren ser nulos ...”. 32 L.P.R.A. sec. 3081(a). Además, entiende que resulta impro-cedente la imposición de daños a los demandados en su ca-rácter personal por gozar estos funcionarios de inmunidad cualificada en el desempeño de sus funciones oficiales.(6)
A tenor con la Ley de Reclamaciones y Demandas contra el Estado (en adelante Ley de Pleitos), Ley Núm. 104 de 29 de junio de 1955 (32 L.P.R.A. see. 3077 et seq.), se puede demandar al Gobierno por los daños y perjuicios causados por actuaciones culposas de sus agentes o empleados en el descargo de sus funciones oficiales o, en la alternativa, se puede demandar directamente al agente o funcionario. Sin *493embargo, no se puede instar la acción directamente contra el empleado público una vez se dicta sentencia contra el Estado o viceversa. Vázquez Negrón v. E.L.A., 113 D.P.R. 148 (1982). En Vázquez Negrón, supra, pág. 151 esc. 3, dejamos sin resolver si el empleado y el Estado se pueden acumular procesalmente en el mismo pleito, no obstante lo expresado originalmente en Vda. de Valentín v. ELA, 84 D.P.R. 112 (1961).
Contestamos en la afirmativa dicha interrogante. No cabe duda de que lo que persigue la Ley Núm. 104, supra, es evitar que un demandante recobre tanto del Gobierno como del empleado. Ahora bien, según la propia Ley Núm. 104, supra, y las Reglas de Procedimiento Civil, la situación es ciertamente análoga a cualquier otra de acumulación permisible de partes. Regla 17.1 de Procedimiento Civil, 32 L.P.R.A. Ap. III. No existe impedimento alguno para que la demanda se dirija de forma alternativa, siempre que no haya acumulación de indemnizaciones. El cobro de cualquier sentencia opera como medio de satisfacer la otra.(7)
La controversia en esta ocasión es de naturaleza sustantiva. Está claro que el Estado en el presente caso no invoca para sí la inmunidad cualificada de que pueden gozar los oficiales y empleados públicos en el descargo de sus deberes, sino la exclusión de acciones que prescribe el Art. 6(a) de la Ley Núm. 104, supra, 32 L.P.R.A. sec. 3081(a). El hecho de que el Estado asuma la representación legal y respaldo económico del funcionario demandado no significa que renuncie a su inmunidad soberana. Art. 12, in fine, de la Ley *494Núm. 9 de 26 de noviembre de 1975 (1975 Leyes de Puerto Rico, Parte 2, págs. 1043, 1044-1045).
Le asiste la razón al Estado en este punto. Es preciso señalar que no estamos ante planteamiento jurídico de orden constitucional que cuestione los poderes de la Rama Legisla-tiva para limitar las circunstancias bajo las cuales el Estado Libre Asociado debe responder por los daños que causen sus agentes o empleados.
Aclarado este extremo, surge que el Art. 6(a) de nuestra Ley de Pleitos, supra, tiene su fuente en la fórmula más am-plia de la Sec. 2680(a) del Federal Tort Claims Act, 28 U.S.C. En lo pertinente, la norma persigue proteger al gobierno de demandas que tengan como fin impugnar la constitucionali-dad de cualquier legislación a través del recurso ordinario en daños y perjuicios. Véase Dalehite v. United States, 346 U.S. 15 (1953). En el fondo late la excepción de la “función de carácter discrecional” que nuestra Ley de Pleitos establece separadamente en el Art. 6(b), 32 L.P.R.A. sec. 3081(b).
Por supuesto, bajo nuestro esquema constitucional de separación de poderes, la Legislatura no puede impedir que mediante los mecanismos del injunction o de la sentencia declaratoria este Foro pase juicio sobre la constitucionalidad de cualquier legislación. Tradicionalmente éste ha sido el remedio enérgico y efectivo para el restablecimiento del orden constitucional. En acciones de daños y perjuicios contra el Estado, no obstante, rige la Ley de Pleitos y por disposición expresa —Art. 6(a), supra, en este caso— subsiste la inmunidad soberana. Véase, con fines comparativos, Civil Actions against State Government: Its Divisions, Agencies and Officers, Colorado, Shepard’s/McGraw-Hill, 1982, Sec. 2.29, págs. 56-60.
La materia de la responsabilidad de los codemandados en su carácter personal requiere un análisis diferente. El Go-bierno nos pide que adoptemos en Puerto Rico el concepto *495de “inmunidad condicionada”, doctrina de génesis judicial cuyos contornos delineamos en Acevedo v. Srio. Servicios Sociales, 112 D.P.R. 256 (1982).
No cabe duda de que como cuestión de política pública es menester que los servidores públicos estén protegidos contra demandas presentadas en su contra por el hecho de ha-ber ejercido de forma razonable y de buena fe funciones que contienen un elemento de discreción. Se persigue que estos funcionarios actúen con libertad y tomen decisiones sin sen-tir presiones y amenazas contra sus patrimonios. La Ley Núm. 9, supra, responde a esta preocupación, (8)
Este no es el caso apropiado, sin embargo, para iniciar esa trayectoria. El Secretario del Departamento de Instrucción Pública no tiene discreción alguna para extender un certificado de maestro a un extranjero no naturalizado. No existe margen para el juicio. En realidad, en cuanto a este aspecto, estamos ante una función de carácter ministerial que no pertenece a la naturaleza de aquellas que están protegidas por la inmunidad invocada.
En lo tocante a las actuaciones puramente ministeriales, los funcionarios de gobierno están sujetos a normas ordina-rias de responsabilidad civil. Según este enfoque, no es equi-tativo imponerle responsabilidad a los codemandados en su carácter personal cuando la misma está predicada exclusiva-mente en que llevaron a cabo unas operaciones de gobierno de acuerdo con directrices oficiales. No hubo alegación ni prueba de mala fe, de malicia o tan siquiera de error en la conducta de estos empleados.

*496
Procede modificar la sentencia del tribunal de instancia únicamente en la medida en que halló responsables a los codemandados en su carácter personal, y así modificada se confirma.

Los Jueces Asociados Señores Negrón García y Rebollo López emitieron opiniones disidentes. La Juez Asociada Se-ñora Naviera de Rodón concurre con el resultado sin opinión escrita.
—O—

(1) Para efectos del análisis de campo ocupado, Puerto Rico está en la misma situación de los estados. P.R. Consumer Affairs Dept. v. Isla Petrol., 485 U.S. 495 (1988).


(2) El mismo Tribunal Supremo federal lo admite en Ambach v. Norwich, 441 U.S. 68 (1979). Véase, también, Cabell v. Chavez-Salido, 454 U.S. 432 (1982).


(3) Aunque para efectos del derecho internacional público los términos “na-cionalidad” y “ciudadanía” no constituyen conceptos sinónimos, desde el punto de vista de la garantía constitucional representan idéntico valor.


(4) En el presente caso la restricción de trabajo no constituye una prohibi-ción total.


(5) Como expresamos, esta es la norma del estado de Nueva York que fue objeto de análisis en el caso de Ambach v. Norwich, supra. En dicho estado se prohibía certificar como maestro de escuela pública a las personas que no fueran ciudadanos de Estados Unidos, a menos que la persona hubiese manifestado su intención de solicitar la ciudadanía americana.


(e) Una interpretación lata de la tercera defensa afirmativa levantada por el Estado en su contestación a la demanda permite inferir ambas defensas. Además, quaere si la defensa de inmunidad del soberano es renunciable. Véase bajo el Federal Tort Claims Act, 28 U.S.C. secs. 1346(b), 2671, 2680, 2680(a), de donde procede nuestro estatuto; Hydrogen Technology Corp. v. United States, 831 F.2d 1155, 1161, 1162 n.6 (1er Cir. 1987).


(7) Este es el enfoque bajo el Federal Tort Claims Act, 28 U.S.C. see. 2676, cuando existe jurisdicción federal independiente. Benbow v. Wolf, 217 F.2d 203 (9no Cir. 1954); Williams v. United States, 405 F.2d 951, 953-954 (9no Cir. 1969); Morris v. United States, 521 F.2d 872 (9no Cir. 1975); Moon v. Price, 213 F.2d 794 (5to Cir. 1954).


(8) En Feliciano Rosado v. Matos, Jr., 110 D.P.R. 550 (1981), adoptamos una norma de inmunidad judicial condicionada.